20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 1 of 6
20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 2 of 6
20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 3 of 6
20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 4 of 6
20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 5 of 6
20-35386-cgm   Doc 8-3   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   C Pg 6 of 6
